NOT PRECEDENTIAL

      UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                   _____________

                                    No. 08-4480
                                   _____________

                                DARRELL G. OBER,
                                        Appellant

                                           v.

  COMMISSIONER JEFFERY B. MILLER; LT. COLONEL RALPH PERIANDI;
          MAJOR LEONARD MCDONALD; LT. JOHN BROWN;
  MAJOR CHARLES SKURKIS; CORPORAL ROBERT MRGICH; JACK LEWIS;
         MAJOR COLEMAN J. MCDONOUGH; CAPTAIN ROBERT
                  B. TITLER; JOANNA REYNOLDS

                  On Appeal from the United States District Court
                       for the Middle District of Pennsylvania
                                  No. 1-04-cv-01669
                  District Judge: Honorable Christopher C. Conner

                                Submitted Pursuant to
                              Third Circuit LAR 34.1(a)
                                 September 20, 2010

         Before: McKee, Chief Judge, Ambro and Chagares, Circuit Judges.

                        (Opinion Filed: September 27, 2010)

                                      OPINION

MCKEE, Chief Judge


     Darrell Ober appeals the district court’s dismissal of the action he brought under



                                           1
42 U.S.C. § 1983 in which Ober alleged that the defendants illegally retaliated against

him for exercising his First Amendment rights of free speech. We will affirm.

       In his “Statement of Questions Presented,” Ober raises the following four claims:

“(1) Whether the trial Court violated the applicable Standard of Review; (2) Whether

Ober violated any interests by talking with his attorney? (3) Whether Ober suffered

retaliation for exercising his right to seek the advice of counsel? [and] (4) Whether Ober

made out claims of his federally guaranteed rights?” Appellant’s Br. at 2.

       We exercise plenary review over the district court’s grant of summary judgment in

favor of the defendants, and apply the same test the district court should have applied.

Hill v. City of Scranton, 411 F.3d 118, 124 (3d Cir. 2005). We therefore must review the

record as a whole, “draw[ing] all reasonable inferences in favor of the non-moving

party,” without making credibility determinations or weighing the evidence. Id.

       Although some of the issues presented in the “Statement of Questions Presented”

are less than clear, it is clear that Ober is arguing that the district court erred in numerous

ways in granting summary judgment to the defendants and dismissing his complaint.

       We have reviewed this record and the thorough and well reasoned Memorandum

filed by the district court on December 18, 2007, addressing the merits of Ober’s claim, as

well as the equally well reasoned Memorandum filed on July 21, 2008, addressing the

Defendants’ renewed motion for summary judgment. See App. 18-68, 70 to 78. Although

Ober’s brief is quite dismissive of the district court’s analysis, we believe there is little



                                               2
that we can add to that court’s thoughtful explanation of why the Defendants are entitled

to judgment as a matter of law. We will therefore affirm the district court’s grant of

summary judgment substantially for the reasons set forth by the district court in its

thoughtful Memoranda.




                                              3